Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is responsive to the amendment filed on 02/10/2022.
Status of the claims:
           - Claims 1, 4-6, 8, 10-13, 15, 18-20 are amended.
           - Claims 1-20 are pending for examination.	

Response to Arguments

Applicant's arguments filed on 02/10/2022 with respect to the last rejections have been considered in view of the new ground(s) of rejection necessitated by amendment.
I. Regarding the 112(a) rejection: The last 112(a) rejection is withdrawn in view of the claimed amendments.  
II. Regarding the 103 rejections: applicant’s arguments are moot in view of new ground of rejection necessitated by the amendment.

Claim Objections
Claims 1, 8, and 15 recite the amended limitations “calculating a completion time based on a data transfer time and a data update time, the data transfer time being determined based on the data delta and a data migration rate…”. Examiner notice that in Applicant’s specification (par. [0036]), states “a time for completion (t¢) is determined based on each data delta. Therefore, it’s unclear how a completion time is calculated based on a data transfer time and a data update time. For the purpose of examination, the above limitation is broadly interpreted the step of calculation as a concurrent production transaction during migration will be migrated again in order to achieve final data consistency, whereby the migration manager also confirms that BO data is successfully migrated, where the processing calculation is based the number of records to be processed exceeds the package size, the processing may be executed in a loop during uptime until the MC determines that the uptime BO data migration is completed,  in the case of migration process interruptions and/or process failures, restarts migration process. For the next response, Applicant is required to clarify the above mention limitations by mapping each limitation with corresponding paragraph number(s) of the specification. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Araujo (US 2009/0007106), in view of Roehrig et al., (US  2015/0301848), hereinafter “Roehrig”, in further view of Ritter et al., (US 2014/0143263), hereinafter “Ritter”
As per claim 1, Araujo discloses a computer-implemented method for minimizing downtime during migration from a source system to a target system (pars. [0002]-[0003], and [0016], minimizing the down time of migration of such machines but maximizing the consistent state of data stored thereon, thereby reducing the requirements and configuration for the servers involved in the process) , the method being executed using one or more processors and comprising: 
- executing, a first application on the source system during production use of the source system the source system having a first hardware configuration (pars. [0018]-[0021], [0028] and [0034], application server, wherein performing the necessary changes to fit the target virtual machine to the target server, which may include the reduction of the number of processors or percentage of allocated processing/computing power, wherein immutable data  can be fully migrated in one transaction from the source server to the target server)
- providing, a second application on the target system, the target system having a second hardware configuration that is different from the first hardware configuration (pars. [0018]-[0021], [0028] and [0034], multiple client applications in the client, wherein performing the necessary changes to fit the target virtual machine to the target server, which may include the reduction of the number of processors or percentage of allocated processing/computing power, wherein immutable data  can be fully migrated in one transaction from the source server to the target server); and           
However, Araujo does not disclose “resulting in binary incompatibility of data between the source system and the target system”. 
On the other hand, Roehrig discloses providing, a second application on the target system, the target system having a second hardware configuration that is different from the first hardware configuration resulting in binary incompatibility of data between the source system and the target system (abstract, pars. [0047], [0050], and [0023], migrating of at least one process from a source system to a target system, wherein said source and target system and said source or target operating system are different, wherein the migrating process includes translating source application code associated with a process into binary target application code executable on the target system);
It would have been obvious to one having ordinary skill in the art at the time the present invention to have combined the system for the target system having a second hardware configuration that is different from the first hardware configuration resulting in incompatibility of data between the source system and the target system of Araujo by resulting in binary incompatibility of data between the source system and the target system as taught by Roehrig in order to provide live migration a running process without interruptions and offering the most possible flexibility. 
However, the combination of Araujo and Roehrig does not disclose the limitation “migrating data from the source system to the target system based on a catalog delta, and a data delta, each of the catalog delta, and the data delta being periodically determined”.
Meanwhile, Ritter discloses during the production use of the source system: migrating data from the source system to the target system based on a catalog delta, and a data delta, each of the catalog delta, and the data delta being periodically determined (par. [0034], [0038], and [0050]-[0051], During each migration of a BO instance, the identifier (root node ID) of the BO instance is stored for each database record belonging to the BO instance for all database tables of the old data model. BO instance identifiers may be different between the old and the new data, wherein data is copied and migrated from an old format on the source database to a new format on a target database, migrate all BO instances associated with a particular set of BO root node IDs read from a dedicated root or header database table for the particular BO as BO instances and BO root node IDs),
     - calculating a completion time based on a data transfer time and a data update time, the data transfer time being determined based on the data delta and a data migration rate, the data delta indicating an amount of data that is left to be transferred to the target since a previous period, and the data migration rate comprising an average rate at which data has been migrated from the source system to the target system, the data update time being determined based on the data delta (par. [0061]-[0073] and [0030]-[0037], wherein the processing is made based on a determination of whether downtime processing is appropriate, if the number of records to be processed exceeds the package size, the processing may be executed in a loop during uptime until the MC determines that the uptime BO data migration is completed, in the case of migration process interruptions and/or process failures, restarts migration process. Wherein a concurrent production transaction during migration will be migrated again in order to achieve final data consistency, whereby the migration manager also confirms that BO data is successfully migrated and performs BO data migration process, and par. [0034], [0038], and [0050]-[0051], the identifier (root node ID) of the BO instance is stored for each database record belonging to the BO instance for all database tables of the old data model. BO instance identifiers may be different between the old and the new data, wherein data is copied and migrated from an old format on the source database to a new format on a target database, migrate all BO instances associated with a particular set of BO root node IDs read from a dedicated root or header database table for the particular BO as BO instances and BO root node IDs), and 
        - determining whether the completion time exceeds a threshold time, the threshold time varying based on a time at which the completion time is calculated (pars. [0062]-[0065], a determination is made based on a pre-determination time, whether downtime processing is appropriate or not appropriate, which is equivalent to the applicant’s specification (par. [0039], a threshold time to determine whether the source system is to be brought offline); and 
 in response to determining that the completion time does not exceed the threshold time: halting production use of the source system (par. [0030], in the case of migration process interruptions restarts migration process), and 
         - completing migration to the target system based on the data delta (par. [0061]-[0065], if the number of records to be processed exceeds the package size, the processing may be executed in a loop during uptime until the MC determines that the uptime BO data migration is completed). 
It would have been obvious to one having ordinary skill in the art at the time the present invention to have combined the systems of cited references to determine was made to whether a completion time exceeds a threshold time and complete migration to the target system as disclosed by Ritter in order to ensure efficient and user-friendly presentation of data provided by or communicated in the distributed computing system, thereby efficiently presenting the information results to the user and facilitating the migration of existing persistent business object data associated with a database on the enterprise resource planning system.

As per claim 6, the combination of Araujo, Roehrig, and Ritter discloses the invention as claimed. In addition, Ritter discloses the completion time is determined based on one or more of data of the source system, and at least one update to data stored in the target system, as indicated by the data delta (par. [0064]-[0065], delta migration, or in other words, BO data modified following an initial migration(s) during uptime). As per claim 7, the combination of Araujo, Roehrig, and Ritter discloses the invention as claimed. In addition, Ritter discloses using the target system for production use of the second application after completion of the migration (par. [0053], database table ("D2") is replaced completely by shadow database table if a new BO structure is different enough from the original BO structure that reusing the same database table leads to unnecessary effort during the development phase of the new BO structure).
As per claims 8, 13-14, are non-transitory computer-readable storage medium claims corresponding the method of claims 1, and 6-7. Therefore, they are rejected under the same rational of claims 1 and 6-7 as above. 

As per claims 15 and 20, are system claims corresponding the method of claims 1 and 6-7. Therefore, they are rejected under the same rational of claims 1 and 6-7 as above. In addition, Araujo discloses a computing device; and a computer-readable storage device coupled to the computing device and having instructions stored thereon (par. [0048], a client computer, the program code is received (and/or stored on computer readable media))

Claims 2-5, 9-12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Araujo (US 2009/0007106), in view of Roehrig et al., (US  2015/0301848), hereinafter “Roehrig”, in view of Ritter et al., (US 2014/0143263), hereinafter “Ritter”, and further in view of Cline et al., (US 2015/0363458), hereinafter “Cline”.As per claim 2, the combination of Araujo, Roehrig, and Ritter discloses the invention as claimed, except for the limitation “the catalog delta provides one or more differences between a database catalog of the source system, and a database catalog of the target system”.
On the other hand, Cline discloses the catalog delta provides one or more differences between a database catalog of the source system, and a database catalog of the target system (par. [0036], data migration system determines the date of the last alter by obtaining the last alter date of the table (or index) in the database catalog, wherein if the space has not been altered then data migration system needs not generate system pages and the process ends and if the space has been altered then data migration system should create the system pages). 
It would have been obvious to one having ordinary skill in the art at the time the present invention to have modified the combined the systems of cited references to provide one or more differences between a database catalog of the source system, and a database catalog of the target system as disclosed by Cline in order to reduce data migration costs, thereby ensuring processing time and successful migration outcome are increased.
As per claim 3, the combination of Araujo, Roehrig, and Ritter discloses the invention as claimed, except for the limitation “the data delta provides one or more differences between data stored in a database of the source system, and data stored in a database of the target system”.
On the other hand, Cline discloses the data delta provides one or more differences between data stored in a database of the source system, and data stored in a database of the target system (par. [0035], data migration system determine whether the current version is older than the oldest version, wherein the oldest version and the current version is obtained from the catalog for the database, such as a table space or index space (e.g., SYSIBM.SYSTABLESPACE), if not, data migration system need not generate system pages and the process ends , and if the current version is more recent than the oldest version, system generates the system pages to ensure that correct version information is included in the image copy of the source database). 
It would have been obvious to one having ordinary skill in the art at the time the present invention to have modified the combined the systems of cited references to provide one or more differences between data stored in a database of the source system, and data stored in a database of the target system as disclosed by Cline in order to reduce data migration costs, thereby ensuring processing time and successful migration outcome are increased.
As per claim 4, the combination of Araujo, Roehrig, and Ritter discloses the invention as claimed, except for the limitation “completing migration to the target system based on the data delta comprises: migrating data of the source system indicated by the data delta to the target system; determining a final catalog delta; and executing one or more final extraction steps that are provided based on the final catalog delta”.
On the other hand, Cline discloses the claimed completing migration to the target system based on the data delta comprises: migrating data of the source system indicated by the data delta to the target system (par. [0047], data migration system receives import parameters for initiating an import process that completes the migration of data from the source database to the target database); 
determining a final catalog delta (par. [0042], date the table was last altered); and 
executing one or more final extraction steps that are provided based on the final catalog delta (par. [0041], extracting data included in each record type from the database catalog tables or calculated based on data from the catalog or from system files. 
It would have been obvious to one having ordinary skill in the art at the time the present invention to have modified the combined the systems of cited references to execute one or more extraction steps that are provided based on the catalog delta as disclosed by Cline to reduce data migration costs, thereby ensuring processing time and successful migration outcome are increased.
As per claim 5, the combination of Araujo, Roehrig, Ritter, and Cline discloses the invention as claimed. In addition, Cline discloses completing migration to the target system based on the data delta further comprises applying updates indicated by the data delta to data stored in the target system (par. [0030] and [0035], determines whether the data in the source database and the target database has changed before allowing the migration to complete; and data migration system determine whether the current version is older than the oldest version, wherein the oldest version and the current version is obtained from the catalog for the database, such as a table space or index space (e.g., SYSIBM.SYSTABLESPACE), if not, data migration system need not generate system pages and the process ends , and if the current version is more recent than the oldest version, system generates the system pages to ensure that correct version information is included in the image copy of the source database). 
It would have been obvious to one having ordinary skill in the art at the time the present invention to have modified the combined the systems of cited references to apply updates indicated by the data delta to data stored in the target system as disclosed by Cline to reduce data migration costs, thereby ensuring processing time and successful migration outcome are increased.
As per claims 9-12, are non-transitory computer-readable storage medium claims corresponding the method of claims 2-5. Therefore, they are rejected under the same rational of claims 2-5 as above. 

As per claims 16-19, are system claims corresponding the method of claims 2-5. Therefore, they are rejected under the same rational of claims 2-5 as above. 
Conclusion
Applicant's amendment necessitated new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN T NGUYEN whose telephone number is (571)-270-3103.  The examiner can normally be reached on Monday and Thursday-Friday, from 9:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4103. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOAN T NGUYEN/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165